222 U.S. 191 (1911)
MARTIN
v.
WEST.
No. 33.
Supreme Court of United States.
Argued November 2, 1911.
Decided December 4, 1911.
ERROR TO THE SUPREME COURT OF THE STATE OF WASHINGTON.
*192 Mr. John Trumbull, with whom Mr. Aldis B. Browne, Mr. Alex. Britton and Mr. Evans Browne were on the brief, for plaintiffs in error.
Mr. W.C. Keegin for defendant in error submitted.
*195 MR. JUSTICE VAN DEVANTER delivered the opinion of the court.
This case arose out of the collision, on May 7, 1906, of the steamer Norwood, owned and enrolled at San Francisco, with a supporting pier of a toll drawbridge between Aberdeen and South Aberdeen, in Chehalis County, Washington, over the Chehalis river, a navigable stream flowing into an arm of the Pacific Ocean. The pier stood upon the bed of the river, in navigable water, and the bridge was maintained and used as a connection between highways on either side of the stream, and not as an aid to navigation. The vessel was engaged in interstate commerce, was proceeding under her own motive power, and so struck the pier as to do serious injury to it and to cause one span of the bridge to collapse and fall into the river within a few hours thereafter. The cause of the collision was the negligent management of the vessel by her master and owners.
In a suit brought in the Superior Court of Chehalis County, by the owner of the bridge against the master and owners of the vessel, the former asserted and sought to enforce, under a statute of the State (Bal. Code, §§ 5953, 5954), a lien against the vessel for his damages so sustained; caused the vessel to be seized and detained by a temporary receiver, until released by the substitution of a bond by the master and owners in place of the vessel; and recovered a judgment, assessing his damages at $13,751.89 and establishing the lien so asserted. The judgment was affirmed by the Supreme Court of the State, 51 Washington, 85, and its decision is now called in question upon various grounds, which, in view of our prior decisions, require but brief notice.
*196 The pertinent portions of the state statute are as follows:
"SEC. 5953. All steamers, vessels, and boats, their tackle, apparel, and furniture, are liable, 

* * * * * * * *
"6. For injuries committed by them to persons or property within this state, or while transporting such persons or property to or from this state.
"Demands for these several causes constitute liens upon all steamers, vessels, and boats, and their tackle, apparel, and furniture, and have priority in their order herein enumerated, and have preference over all other demands; but such liens only continue in force for the period of three years from the time the cause of action accrued.
"SEC. 5954. Such liens may be enforced, in all cases of maritime contracts or service, by a suit in admiralty, in rem, and the law regulating proceedings in admiralty shall govern in all such suits; and in all cases of contracts or service not maritime, by a civil action in any district court of this territory."
1. It is objected that the statute does not include injuries to a fixed structure like a bridge, but only to persons or property while being transported, or, at most, to movable property susceptible of being transported; and does not include a foreign vessel, such as the Norwood, but only domestic vessels. But of this it is enough to say, the Supreme Court of the State has construed the statute otherwise, and the case is one in which we accept that construction. The Winnebago, 205 U.S. 354; Smiley v. Kansas, 196 U.S. 447; Gatewood v. North Carolina, 203 U.S. 531.
2. It next is insisted that the injury, on account of which the lien was asserted, was a maritime tort, and therefore the cause of action was within the exclusive admiralty jurisdiction of the courts of the United States; the argument being that, as the collapsing span of the bridge fell into the river, it was there that the substance and consummation of the wrong took place.
*197 It may be that the damage ensuing from the collision was aggravated by the fact that the span fell into the stream and was subjected to the force of the current and submerged in the water, but, if that be so, it furnishes no criterion for determining whether the tort was maritime or non-maritime, because that question must be resolved according to the locality and character of the injured thing  the bridge with its spans and supporting piers  at the time of the collision. It was then that the causal influence of the negligent management of the vessel took effect injuriously and gave rise to a cause of action, and what followed is important only as bearing upon the extent of the injury and resulting liability. This is well illustrated in Johnson v. Chicago & Pacific Elevator Co., 119 U.S. 388. There, the jib boom of a schooner, in the Chicago River, was negligently driven through the wall of a warehouse on adjacent land, whereby a large quantity of shelled corn, stored in the warehouse, ran out into the river and was lost. It was held that the substance and consummation of the wrong took place on land and that the tort was nonmaritime, although the damage inflicted consisted chiefly of the loss of the corn. Other applications of the same principle are shown in The Strabo, 90 Fed. Rep. 110, and The Haxby, 95 Fed. Rep. 170.
As the bridge was essentially a land structure, maintained and used as an aid to commerce on land, its locality and character were such that the tort was non-maritime, The Plymouth, 3 Wall. 20; The Blackheath, 195 U.S. 361; Cleveland Terminal and Valley Railroad Co. v. Cleveland Steamship Co., 208 U.S. 316; The Troy, 208 U.S. 321; and, consequently, it was admissible to pursue in the state court the remedy provided by the state statute, even though that law gave a lien on the vessel. Johnson v. Chicago & Pacific Elevator Co., supra; Knapp, Stout & Co. v. McCaffrey, 177 U.S. 638; The Winnebago, supra.
3. Lastly, it is contended that the statute, as interpreted *198 by the Supreme Court of the State, offends against the commerce clause of the Constitution of the United States, in that the creation and enforcement of such a lien against a foreign vessel engaged in interstate commerce is an unwarranted interference with such commerce.
We do not perceive in the statute, as interpreted and applied in the present case, any basis for this contention. As interpreted, the statute embraces all vessels, whether domestic or foreign and whether engaged in intrastate or interstate commerce, and therefore it cannot be said that its purpose is to regulate the latter. Its enforcement may occasionally and temporarily interrupt or prevent the use of a vessel in such commerce, as in this instance, but such an interference is incidental only, is almost inseparable from the compulsory enforcement of liabilities of the class in question, is not in conflict with any regulation of Congress, and does not in itself offend against the commerce clause of the Constitution. Johnson v. Chicago & Pacific Elevator Co., 119 U.S. 388, 400; The Winnebago, 205 U.S. 354, 362; Davis v. Cleveland, Cincinnati, Chicago & St. Louis Railway Co., 217 U.S. 157, 179.
We think the questions presented were rightly decided by the Supreme Court of the State, and its judgment is affirmed.
Affirmed.